DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-7, 9-20 (renumbered as 1-19, for issue) are allowed. 
Independent claims 1, 16 and 19 respectively recites the limitations: 
training a generative adversarial network (GAN) to reconstruct the imaging data, wherein the GAN comprises a generator and a discriminator, and wherein training the GAN comprises:
determining a combined loss by adaptively adjusting an adversarial loss based at least in part on a difference ratio between the adversarial loss and a pixel-wise loss, wherein the combined loss comprises a combination of the adversarial loss and the pixel-wise loss; and
updating the generator based at least in part on the combined loss; receiving, into the generator, the imaging data; and
reconstructing, via the generator, the imaging data into the reconstructed image;
wherein the combined loss is adaptively weighted to maintain a moving average of the standard deviation of the gradients (MASDG) of the adversarial loss less than a multiple of the MASDG of the pixel-wise loss.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667